  Case 3:19-cv-00477-REP Document 61 Filed 02/06/20 Page 1 of 7 PageID# 613



                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION


TREVOR FITZGIBBON,                              )
                                                )
               Plaintiff,                       )
                                                ) Civil Action No. 3:19-cv-477-REP
       vs.                                      )
                                                )
                                                )
JESSELYN A. RADACK,                             )
                                                )
               Defendant.                       )

DEFENDANT JESSELYN A. RADACK’S REPLY BRIEF SUPPORTING MOTION TO
      DISMISS PLAINTIFF’S AMENDED COMPLAINT PURSUANT TO
                       FED. R. CIV. P. 12(B)(2)

       Defendant Jesselyn Radack (“Radack” or “Defendant”), by counsel, states as follows for

her Reply Brief Supporting Motion to Dismiss Plaintiff’s Second Amended Complaint Pursuant

to Fed. R. Civ. P. 12(b)(2).

                                             ARGUMENT

       I.      The proper standard to be applied to the instant motion is preponderance of
               the evidence.

       Plaintiff’s argues that he need only make a prima facie showing of personal jurisdiction to

survive the jurisdictional challenge. Opp. Br. P. 14. As explained by the 4th Circuit, “when the

court addresses the personal jurisdiction question by reviewing only the parties’ motion papers,

affidavits attached to the motion, supporting legal memoranda, and the allegations in the

complaint, a plaintiff need only make a prima facie showing of personal jurisdiction to survive the

jurisdictional challenge.” Grayson v. Anderson, 816 F. 3d 262, 268 (4th Cir. 2016). Here, Plaintiff

attaches as Exhibit B to his Opposition to Radack’s Motion to Dismiss the jurisdictional discovery

he conducted in the First Radack Action and cites to the jurisdictional discovery on several

                                                1
  Case 3:19-cv-00477-REP Document 61 Filed 02/06/20 Page 2 of 7 PageID# 614



occasions throughout his brief. It is proper for a court to impose the preponderance standard where

“full discovery on the jurisdictional issue” has occurred and the court has been “fully presented”

with jurisdictional evidence such as “deposition transcripts, affidavits, interrogatory answers, and

documentary evidence.” See id. at 265, 269. Here, jurisdictional discovery was conducted in the

First Radack Action which is relied upon by Plaintiff in the instant case, and for this reason the

proper standard to be applied is preponderance of the evidence.

       II.     Radack is not domiciled in Virginia and has no “continuous or systematic”
               contacts with Virginia that would warrant the exercise of general jurisdiction
               over her in this case.

       Plaintiff’s Opposition brief does not even attempt to provide any “exceptional

circumstances” that would warrant the exercise of general jurisdiction over Radack, who has never

been domiciled in Virginia. FireClean LLC v. Tuohy, No. 1:16cv294, 2016 U.S. Dist. LEXIS

109620, at *4 (E.D. Va. June 14, 2016) (holding that “[a]bsent exceptional circumstances, [a]

defendant is only subject to the general jurisdiction of the forum state if it is the defendant’s

domicile”) (citations omitted). Instead, Plaintiff jumps to the unsubstantiated conclusion, without

any analysis whatsoever, that “continuous and systematic” contacts can support general

jurisdiction over a non-resident individual defendant. Plaintiff does not cite to one case in support

of this proposition. Over the course of 11 pages in his Opposition brief in a section entitled

“Statement of Jurisdictional Facts,” Plaintiff provides a loquacious recitation of facts on a myriad

of topics that have absolutely nothing to do with the jurisdictional analysis in this case. In sum,

the opposition fails to establish that Radack has anything more than a smattering of tenuous,

occasional, and fortuitous contacts with Virginia. The “Virginia contacts” also occurred well

before March of 2019, which is the pertinent timeframe for the instant case. Plaintiff also supports

his Opposition with an unsigned declaration attesting to his “Statement of Jurisdictional Facts,”



                                                 2
    Case 3:19-cv-00477-REP Document 61 Filed 02/06/20 Page 3 of 7 PageID# 615



which contains information that Plaintiff has no personal knowledge about; many of these facts

are used in support of unfounded and patently false conclusions. 1 None of the alleged “Virginia

contacts” relied upon by Plaintiff are sufficient to warrant exercising general jurisdiction over

Radack in Virginia.

        Plaintiff identifies the following “contacts” Radack has had with Virginia:

            •   Nearly 15 years ago, Radack was a party to civil litigation in Virginia. See In Re: In
                Camera Office of Inspector General Report, et al. v. United States, Case No. 1:03-
                mc-00062-TSE. See Opp. Br. ¶ 5. This fact is wholly irrelevant to any jurisdictional
                analysis and it is unclear why Plaintiff believes this would ever be properly
                considered as a basis for the exercise of general jurisdictional.

            •   Over the course of Radack’s career – spanning over 20 years – she has provided
                advice or representation to two individuals (Edward Snowden and John
                Kiriakou) who have or had cases in Virginia. Yet, Radack did not represent
                these individuals in any Virginia proceedings. Case No. 3:18-cv-00247-REP,
                Second Radack Declaration, Dkt. No. 29-2, ¶ 14. Representation of two people
                well before the events alleged in the Second Amended Complaint even occurred
                does not constitute as Plaintiff alleges “represent[ation of] numerous
                whistleblowers and leakers in Virginia.”


            •   Radack has previously represented two clients who have residences in Virginia,
                John Kiriakou and Said Barodi. Radack’s representation of Kiriakou and Barodi
                was not in any proceeding or matter occurring in Virginia or relating to Virginia
                law. Id. at ¶ 18. The fact that prior to any of the events at issue in the current
                lawsuit, Radack represented two individuals who happen to live in Virginia,
                regarding matters unrelated to Virginia or Virginia law has no relevance to a general
                jurisdiction analysis.

            •   More than seven years ago, Radack spoke via telephone to Talk Nation Radio
                about issues affecting whistleblowers. Id. at ¶ 19. Even assuming arguendo that
                the Talk Nation Radio host, David Swanson, lives and works in Virginia, this fact
                would have no relevance to this jurisdictional analysis. Five years ago, again,
                many years before any of the events at issue in this case occurred, Radack
                appeared on Larry King Live.

            •   As noted in Radack’s initial Memorandum, only 1.3% of Radack’s 36,780

1
 For example, it is unfathomable how Plaintiff can purport to attest to who Radack has represented and in what
capacity.

                                                        3
    Case 3:19-cv-00477-REP Document 61 Filed 02/06/20 Page 4 of 7 PageID# 616



                 followers live in Virginia. Radack Declaration, Dkt. No. 25-1, ¶ 13. Although
                 footnote 10 in Plaintiff’s Opposition asserts that Radack’s followers in Virginia
                 republish defamatory statements about Plaintiff, Plaintiff does not provide any
                 facts supporting this conclusory allegation.

            •    Contrary to Plaintiff’s statements, Radack is not a member of Daniel Hale’s
                 defense team in the pending case identified in Plaintiff’s Opposition Brief on page
                 5. A cursory review of CM/ECF for Case No. 1:19-cr-00059 confirms that Hale
                 is represented by Todd Richman and Cadence Mertz at the Office of the Federal
                 Public Defender, not Radack. 2 Plaintiff misinterprets Radack’s statement
                 regarding “fighting the Wikileaks Warmup,” as representing Daniel Hale in the
                 pending litigation. As if the only possible definition of the word “fighting” is
                 “legal representation.” When indeed, Radack’s statement refers to signing a letter
                 (along with 173 other people and 50 organizations) to condemn the charges
                 against Hale and her discussions on NPR and other public outlets regarding the
                 Hale, Julian Assange, and Joshua Schulte prosecutions under the Espionage Act.


            •    Radack has never represented Jeffrey Sterling in any matter and never provided
                 professional advice to him. Case No. 3:18-cv-00247-REP, Second Radack
                 Declaration, Dkt. No. 29-2, ¶ 15.

            •    The Supplemental Answers to Interrogatory No. 5 (the “Supplemental Answers”)
                 attached as Exhibit B to Plaintiff’s Opposition Brief show 14 calls made by
                 Radack to Virginia phone numbers (there is no evidence that these calls were even
                 received in Virginia) over a 4-year span, all of which occurred before the pertinent
                 time frame for the instant case. The Supplemental Answers also show a total of
                 101 emails sent, before the pertinent time frame in this case, to two different
                 clients who happened to live in Virginia regarding matters unrelated to Virginia
                 law. There is no evidence that any of these emails were even received in Virginia.


         None of the foregoing occurrences come anywhere close to establishing what Plaintiff

terms as “continuous in-state business contacts.” Plaintiff is grasping at straws in a contrived

attempt to invoke Virginia jurisdiction over Radack.                     Additionally, Plaintiff’s repeated

statements that Radack has represented multiple clients in the “EDVA” is misleading, because

it implies that Radack has represented more than two people who lived in Virginia and that she




2
 Radack is not a criminal defense attorney. Thus, to the extent the media conflates Radack’s representation of Hale
on whistleblower matters 6 or 7 years ago, with the current criminal prosecution, such inference is wholly inaccurate.

                                                          4
  Case 3:19-cv-00477-REP Document 61 Filed 02/06/20 Page 5 of 7 PageID# 617



actually served as their attorney for matters pending in Virginia, both implications which are

patently false.

        III.      There is no basis to exercise specific jurisdiction over Radack in Virginia.

        Plaintiff argues that Radack made “numerous misrepresentations in Virginia that induced

Plaintiff to settle the First Action;” yet Plaintiff fails to identify what misrepresentations he is

referring to. See Opp. Br. P. 19. The only alleged misrepresentations set forth in the Second

Amended Complaint are those contained in the Settlement Agreement, therefore to the extent

Plaintiff’s argument is Radack made those statements in Virginia, then Plaintiff’s argument is

flatly contradicted by Radack’s Declaration that provides that Radack did not sign the Settlement

Agreement in Virginia and none of the tweets, retweets, or likes at issue in the Second Amended

Complaint were made in Virginia. Radack Declaration, Dkt. No. 25-1, ¶ 14. It is also unclear

how Plaintiff reaches the conclusion that the Settlement Agreement was accepted in Virginia

when neither of the parties to the contract reside in Virginia. Furthermore, the fact that the

Settlement Agreement is governed under Virginia law, pertains to choice of law, not jurisdiction.

        Lastly, by Plaintiff’s logic Radack could be haled into court in every spot on the planet

where Twitter is accessible. The 7th Circuit has warned that “[c]ourts should be careful in

resolving questions about personal jurisdiction involving online contacts to ensure that a

defendant is not haled into court simply because the defendant owns or operates a website that

is accessible in the forum state.” Advanced Tactical Ordnance Sys., LLC v. Real Action

Paintball, Inc., 751 F.3d 796, 803 (7th Cir. 2014) (citations omitted). This conclusion is equally

applicable to social media sites such as Twitter. Here, none of the acts in the instant case were

specifically targeted at causing injury in Virginia (a state where neither of the parties to this

action are domiciled). It should also be noted that both of the cases cited by Plaintiff, Calder

                                                  5
    Case 3:19-cv-00477-REP Document 61 Filed 02/06/20 Page 6 of 7 PageID# 618



and Gubarev, involved conduct calculated to cause injury to the plaintiff in the forum state. See

Calder v. Jones, 465 U.S. 783, 791 (1984); Gubarev v. BuzzFeed, 253 F. Supp. 3d 1149, 1159

(S.D. Fla. 2017). Here, Plaintiff does not even live in the forum state. Thus, Plaintiff’s Second

Amended Complaint should be dismissed due to lack of personal jurisdiction.

         IV.     No wavier of Radack’s jurisdictional defenses has occurred.

         Waiver of the defense of lack of personal jurisdiction is governed by Rule 12(h). Waiver

occurs when a defendant fails to raise a jurisdictional defense in a “motion under [Rule 12]” or by

failing to “include it in a responsive pleading or in an amendment allowed by Rule 15(a)(1) as a

matter of course.” See Fed. R. Civ. P. 12(h). Here, Radack timely asserted the defense of lack of

personal jurisdiction by raising it in this Rule 12 Motion, Radack also states in her compulsory

Counterclaim that she seeks to preserve her courterclaims “should the Court decide that

jurisdiction does exist within the Eastern District of Virginia.” See Dkt. No. 23, p. 5. 3 The Gilpin

case relied upon by Plaintiff in support of waiver was decided under the Virginia Rules and has no

relevance to federal court practice and procedure. For these reasons, Plaintiff’s waiver argument

fails.

                                                CONCLUSION

         For the reasons set forth above, Defendant Jesselyn Radack respectfully requests that the

Court grant her Motion to Dismiss and dismiss with prejudice Plaintiff’s Second Amended

Complaint pursuant to Fed. R. Civil P. 12(b)(2).




3
 Plaintiff also erroneously states that Radack was under no compulsion to file a Counterclaim and cites to Dkt. Nos.
18 and 13. Tellingly, Plaintiff does not mention Dkt. No. 42, where Radack is ordered by this Court to file her
“Answer and Affirmative Defenses and Counterclaims” by January 7, 2020.

                                                         6
  Case 3:19-cv-00477-REP Document 61 Filed 02/06/20 Page 7 of 7 PageID# 619



       Dated this 6th day of February, 2020




                                              ___/s/_D. Margeaux Thomas___________
                                              D. Margeaux Thomas (VSB #75582)
                                              The Thomas Law Office PLC
                                              11130 Fairfax Blvd., Suite 200-G
                                              Fairfax, VA 22030
                                              Telephone: 703.957.2577
                                              Facsimile: 703.957.2578
                                              Email: mthomas@thomaslawplc.com
                                              Counsel for Defendant Jesselyn A. Radack




                                   CERTIFICATE OF SERVICE

       I hereby certify that on February 6, 2020, a copy of the foregoing document was filed with

the Court electronically. Notice of this filing will be sent automatically by the Court’s CM/ECF

system to the following parties:

       Steven S. Biss
       300 West Main Street, Suite 102
       Charlottesville, VA 22903
       Counsel for Plaintiff


                                                    /s/ D. Margeaux Thomas__________
                                                    D. Margeaux Thomas (VSB #75582)




                                                7
